Judgment of the Supreme Court, Kings County, rendered March 28, 1967 on resentence, affirmed. No opinion. Order of the Supreme Court, Kings County, dated April 3, 1967 and made on reargument, affirmed insofar as appealed from. No opinion. Order of the Supreme Court, Kings County, dated May 5, 1967, affirmed. No opinion. (The order was made after a hearing directed by the Court of Appeals [People v. Reatz, 16 N Y 2d 541, modg. 21A D 2d 805].) Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.